Citation Nr: 0331086	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability other than post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for PTSD 
will be the subject of a separate decision.)



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
June 1969.

This matter is at the Board of Veterans' Appeals (Board) 
from a January 1996 decision by the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO) which denied 
service connection for PTSD.  

The Board notes that the veteran originally sought service 
connection for PTSD exclusively.  However, in a July 2002 
decision, the Board determined that the veteran was seeking 
service connection for an acquired psychiatric disability 
and was not limiting his claim to service connection for 
PTSD.  As such, in July 2002, the Board sought further 
development of the evidence with respect to the issue of 
service connection for an acquired psychiatric disability 
other than PTSD.  The Board, however, may no longer conduct 
its own independent evidentiary development.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Board will address the issue of 
service connection for a psychiatric disability other than 
PTSD in the Remand section below.  The issue of service 
connection for PTSD is considered separately.


REMAND

The veteran was not specifically informed of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
Furthermore, the notice of evidence required to substantiate 
his claim instructed him to respond within 60 days.  
However, as noted in a recent decision, the veteran is 
entitled to a one-year response period.  Thus, amended 
notice of VCAA stating the veteran's right to a one-year 
response period must be sent to the veteran.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, ___ 
F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003) (holding 
38 C.F.R. § 3.159(b)(1) to be invalid for imposing a 30-day, 
rather than one-year, deadline for the submission of 
evidence).  In addition to the foregoing, the Board 
emphasizes that the amended VCAA notice inform the veteran 
of the evidence he must provide, the evidence VA will 
obtain, and the types of evidence the RO will assist him 
securing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition to the foregoing, the RO must schedule a VA 
psychiatric examination and ask the examiner to diagnose all 
acquired psychiatric disorders other than PTSD and provide 
an opinion regarding the etiology of each such disorder.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
to ensure compliance with the mandates 
of the VCAA.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the 
provisions of VCAA and the associated 
implementing regulations to include his 
right to a one-year period in which to 
respond to VCAA notice.  The letter must 
outline which evidence VA will obtain, 
which evidence the veteran must submit, 
and the types of evidence VA will assist 
the veteran in securing.

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to diagnose all acquired 
psychiatric disabilities, except for 
PTSD, and provide an opinion regarding 
the etiology of any such disabilities.  
In the event that the examiner finds 
that a diagnosed psychiatric disability 
predated service, the examiner should 
provide an opinion as to whether there 
was an increase in the severity of such 
disability during service.  The examiner 
is asked to review the claims file in 
conjunction with the examiner, and a 
rationale for all conclusions must be 
provided.  

3.  The RO should review the claims file 
to ensure that all of the above 
requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination 
and opinion are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need not take action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

